GRIFFIN, J.
The Petitioner, Janna Cohen [“Cohen”], seeks second-tier certiorari review of the Circuit Court’s “Final Order Denying Petition for Writ of Certiorari,” wherein the Circuit Court found that there was competent substantial evidence to support the administrative suspension of Cohen’s driver’s license. We deny the petition on the authority of Klinker v. Dep’t of Highway Safety & Motor Vehicles, 118 So.3d 835 (Fla. 5th DCA 2013), reh’g denied, July 5, 2013.
WRIT DENIED.
EVANDER and COHEN, JJ., concur.